DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
In claim 1, line 10 recites the limitation “the signal at the amplifier input” (emphasis added). There is insufficient antecedent basic for this limitation in the claim.
Clarification and/or correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6, 11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engl (U.S. 6,509,792).
	Regarding claim 1, Engl (hereinafter, Ref~792) discloses (please see Figures 2-5 and related text for details) circuitry for monitoring (via KOMP of Fig. 2) for amplifier instability as advertised/described throughout the disclosure, for instance, see columns 7-8, comprising: 
an amplifier (OPAMP of Fig. 2), comprising: 
a first signal path (open loop path) between an amplifier input (IN2 of Fig. 2) and an amplifier output (output of OPAMP of Fig. 2); and 
a feedback path (as broadly described in col. 7, between lines 20-40) from the amplifier output to form a feedback loop with at least part of the first signal path; and 
a comparator (GGD of Fig. 3), comprising: 
a first input (B of Figs. 2-4) configured to receive a first signal (IN2) derived from a first amplifier node which is part of said feedback loop as seen/expected; and 
a second input (A of Figs. 2-4) configured to receive a second signal (IN1 of Fig. 2) derived from a second amplifier node which varies with the signal at the amplifier input but does not form part of said feedback loop as seen/expected; 
wherein the comparator is configured to compare the first signal to the second signal and generate a comparison signal (output signal GG of GGD of Figs. 3-4) and wherein in the event of amplifier instability the comparison signal comprises a characteristic/frequency indicative of amplifier instability as expected. Specifically said comparator is being employed/configured in order to at least correct the given frequency response of the operational amplifier as described throughout the disclosure, meeting claim 1.  
meeting claim 2.   
Regarding claim 3, Ref~792 discloses the circuitry according to claim 2 further comprising a processing module (SE of Fig. 3) configured to receive the comparison signal and to process the comparison signal to detect the characteristic frequency including, for instance, undesirable components from said given frequency response as expected from the disclosure, for instance, see cols. 8-9, meeting claim 3. 
Regarding claim 4, Ref~792 supports the claimed “wherein the characteristic frequency comprises a frequency within a defined frequency range” as also expected, since said operational amplifier has a given/defined frequency response/range, meeting claim 4.  
Regarding claim 5, Ref~792 supports the claimed “wherein said defined frequency range includes a frequency corresponding to a unity gain bandwidth of the amplifier” as expected assuming unity gain being employed for said amplifier to isolate undesirable gain/components. In fact, Ref~792 teaches that during this correction, it is ensured that the gain factor of the operational amplifier is reduced to values which are less than 1 for frequencies at which the phase shift assumes values at which can be critical for the stability of the operational amplifier as described in col. 1, lines 30-35, meeting claim 5.  
Regarding claim 6, Ref~792 supports the claimed “wherein the characteristic frequency comprises a frequency exceeds a defined threshold” as expected/described in col. 9, meeting claim 6.  
 Regarding claim 11, Ref~ 792 supports the claimed "wherein the processing module is configured to determine that comparison signal comprises the characteristic indicative of waiting time period” as described in col.  9, meeting claim 11.  
Regarding claim 13, Ref~792 discloses Circuitry according to claim 3 further comprising a controller (SM/S of Fig. 5 can be read as the claimed controller), wherein in response to the processing module detecting the characteristic indicative of amplifier instability, the processing module is configured to output a detection signal to the controller as seen/expected, meeting claim 13.  
		Regarding claim 15, Ref~792 supports the claimed “wherein in response to receiving the detection signal the controller is configured to output a control signal to adjust (via selectable capacitors C2: Cn of Fig. 2) at least one parameter of operation of the amplifier” as seem/expected, meeting claim 15.  
	Regarding claim 16, Ref~792 discloses “wherein the first amplifier node comprises a first differential input of the amplifier and the second amplifier node comprises a second differential input of the amplifier” as seen/expected from Fig. 2, meeting claim 16.  
Regarding claim 18, Ref~792 discloses an electronic device comprising circuitry according to claim 1 and a connector for making a removable mating connection with an accessory apparatus in use, wherein said circuitry is configured to output at least one audio driving signal to an electrical contact of said connector as broadly described in col. 6, between lines 30-35, meeting claim 18.  
	Regarding claims 19-20, limitations from these claims can be rejected in the same manner as described above since same features with similar language are being presented here, meeting claims 19-20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Engl (U.S. 6,509,792).
Regarding claim 7, Ref~792 does not expressly disclose the claimed “wherein the defined threshold is based on a value of maximum input signal frequency and a scaling factor”. However these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 7.  
Regarding claim 8, Ref~792 does not expressly discloses “wherein the processing module is configured so that at least one of the value of maximum input signal frequency and the scaling factor are configurable”.  However these are normal design parameters/features in the field depending on custom specifications of an intended system/application as broadly described in col. 1, between lines 20-35, meeting claim 8.  
Regarding claim 9, Ref~792 does not expressly disclose “wherein the processing module comprises a counter (not expressly shown, but needed to at least monitor time delay during operation) configured to receive a clock signal, and the processing module is configured to determine a cycle period of the comparison signal as a value indicative of the frequency of the comparison signal”. In addition, these are normal design parameters/features in the field, and it would have been obvious to configure in the same manner as claimed depending on custom specifications of an intended system/application, meeting claim 9.  
meeting claim 10.  
Regarding claim 12, Ref~792 supports the claimed “wherein the predetermined time period is configurable” as also expected, since said waiting time is being associated with upper/lower limit values as described in col. 9, meeting claim 12.  
Regarding claim 14, Ref~792 does not expressly disclose “wherein in response to receiving the detection signal, the controller is configured to output a control signal to control the amplifier to shut-down” as obviously expected, since these are normal design parameters/features in the field and it would have been obvious to employ said “shut-down” feature to provide extra protection for the system, meeting claim 14.  
	 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843